DETAILED ACTION
Applicant’s amendments and remarks, filed December 22, 2021, are fully acknowledged by the Examiner. Currently, claims 1-5, 8-10 and 13-17 are pending with claims 1-5, 8-10 and 13 amended, and claims 6, 7, 11, 12, 18 and 19 cancelled. The following is a complete response to the December 22, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Specifically, the Examiner has reviewed the cited priority applications for support for a) the limitation in claim 1 with respect to the memory of “provide a recommendation upon effecting the manual override mode, wherein the recommendation is based on input from said sensor system and the current step of the surgical procedure inferred by said situation awareness module”, b) the limitation in claim 8 that the control unit is configured to “provide a recommendation upon effecting the manual override mode, wherein the recommendation is based on input from said sensor system and the current step of the surgical procedure inferred by said situation awareness module”, and c) the limitation in claim 13 for the instruction to “provide a recommendation upon effecting the manual override mode, wherein the recommendation is based on input from said sensor system and the current step of the surgical procedure inferred by said situational awareness module.” 
That is, while the Examiner has found disclosure in various portions of the individual features including a situational awareness module, the use of a manual override, the providing of a recommendation in response to a manual override mode being effectuated, and the inferring of a current step of a surgical procedure, the Examiner has failed to find support in any one or more of the above-noted provisional applications for the specific combination of limitations noted in each of claims 1, 8 and 13. In other words, while individual features are discussed, the Examiner has failed to find support that the specific combination of feedback from the sensor system and situational awareness module were ever contemplated to be used in combination together, and 
For the purpose of examination, the priority date for the instant application will be taken as the filing date of March 29, 2018.
Specification
The disclosure is objected to because of the following informalities: Please update each of the blank references set forth in [0060] and [0061] of the filed Specification set forth with respect to the cited documents therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As noted above in the Priority section of the Action, the Examiner has failed to find support for the above-noted limitations in the priority provisional documents. With respect to these limitations, Applicant has expressed that support for such can be found in “[f]or example, FIG. 49 of the Subject Application discloses examples inferences by a situation awareness module during a timeline 5200 of a surgical procedure.” The Examiner has reviewed this section of the disclosure, as well as the remainder of the Specification and Drawings, but has failed to find support for the specific combination of limitations set forth therein between the manual override, the situational awareness module, and the provided recommendations.
With respect to the manual override of the system/instructions, paragraph [0312] recites that “the robotic system can permit a manual override mode 13153” and “the processor can issue a warning or recommendation to the clinician recommending a particular course of action based on the sensed conditions(s).” Paragraph [0318] further recites for a manual override with such being a “one-time adjustment” or “a setting that turns off the automatic activation mode”. 
With respect to the making of a recommendation, [0295] recites that a situational awareness module “can recommend a particular course of action or possible choices to the robotic system based on the synthesized data”. Paragraph [0312] also recites that “the processor can issue a warning or a recommendation to the clinician recommending a particular course of action based on the sensed condition(s)”. Paragraphs [0418], [0423] and [0430] also recited the provision of a recommendation by the situational awareness module. 
Finally, with respect to the inferences made regarding the current step, paragraph [0255] discusses the driving of inferences from data including “which step of the procedure is being performed at any given time”. Paragraph [0259] recites the inferring of what step of the procedure is being performed. 
The Examiner has failed to find disclosure in any of the above cited sections of the Specification, or the remainder of the Specification that discloses the contemplation of the recommendation made upon the effecting of the manual override based on “the current step of the surgical procedure inferred by said situational awareness module”. At most, paragraph [0312] recites that “the processor can issue a warning or recommendation to the clinician recommending a particular course of action based on the sensed conditions(s)” thereby supporting the recommendation upon the manual override to be based on input from the sensor system. This does not, however, show that Applicant had contemplated the use of the inferred current step in combination with this disclosure in [0312] nor does any of the remaining disclosure set forth that the inferred step is used in such a manner.
13160 but fails to provide context of the entering of this state, or for the provision of a recommendation as set forth in each of claims 1, 8 and 13. Looking to figure 49 that was cited as support by Applicant, the Examiner has failed to find any recitation with respect to the at-issue functionality where the recommendation is based on the input from a sensor system and the current step of the surgical procedure inferred by said situational awareness module. The Examiner has failed to find depiction in figure 49 at least of a manual override condition, and then further what manner of recommendation would be made based on sensor input and the current step of the procedure.
The Examiner further notes with respect to the instant disclosure that a large number of applications/patents have been incorporated by reference in the Specification. The Specification provides lists of priority applications, provisional applications (see filed paragraphs [0059]), and conventions applications (see filed paragraphs [0060]-[0062], as well as citing various other references throughout the remainder. The Examiner has reviewed these cited documents for such information but has failed to find support for such. The Examiner notes that a majority of the large number of incorporated documents include hundreds of pages of disclosure. MPEP 608.01(p)(I) provides direction with regard to incorporation by reference. In the instant case, if support for the at-issue limitation(s) are to be found in an incorporated by reference document, the Examiner notes that such would be considered essential material and at least the direction regarding such in 37 C.F.R. 1.57 (d) should be reviewed.
As such, it is for at least the reasoning set forth above that the Examiner believes that each of claims 1, 8 and 13 fail to comply with the written description requirement of 35 U.S.C. 112(a) given that such contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Response to Arguments
Applicant’s arguments, seepages 6-7 of the Remarks filed December 22, 2021, with respect to the rejections of claims 1, 8 and 13 under respective ones of 35 U.S.C. 102 and 103 based on at least one of Witt, Whitman and Stulen have been fully considered and are persuasive.  Specifically, the prior cited references fails to contemplate the combination of limitations set forth in each of claims 1, 8 and 13, including for the situational awareness module to specifically infer the current step of the procedure in real time, and then further for the provision by the system/method to make a recommendation based on input from the sensor system and the current step of the surgical procedure inferred by the situational awareness module upon the activation of a manual override mode. Stulen was previously relied upon by the Examiner to teach the situational awareness module as being a “portion of control unit 104 functioning to provide feedback and suggestion for which subroutine to utilize”. Stulen fails, however, to show that this or any other portion of the unit is configured to perform or actively performs that above-noted limitations. Therefore, the prior rejections under each of 35 U.S.C. 102 and 103 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(a) for the claims failed to comply with the written description requirement..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794